Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States as follows: Appellant contended that his alleged confessions were coerced and that this coercion and his detention for an unreasonable time without arraignment, during which time the alleged confessions were taken, constituted denial to him of due process of law under the Fourteenth Amendment. The Court of Appeals held that appellant was not denied due process under the Fourteenth Amendment. [See 4 N Y 2d 811.]